Citation Nr: 1010994	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for major 
affective disorder with intermittent explosive disorder. 

2.  Entitlement to a rating in excess of 10 percent for 
hypertension. 

3.  Entitlement to a rating in excess of 10 percent for 
gastritis. 

4.  Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1993 to 
October 1996.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing before the Board at the RO in 
the December 2005 substantive appeal.  In a June 2006 
statement, the Veteran cancelled his hearing request and no 
other request for a hearing has been received.  The Board 
therefore considers the Veteran's request for a hearing as 
withdrawn.  38 C.F.R. § 20.704(e) (2009).

As discussed below, the Board has determined that an 
increased 100 percent rating is warranted for the Veteran's 
major affective disorder throughout the entire claims period.  
Therefore, the Veteran's claim for TDIU has been rendered 
moot and is no longer before the Board. 


FINDINGS OF FACT

1.  Major affective disorder has most nearly approximated 
total occupational and social impairment throughout the 
claims period.  

2.  The Veteran's diastolic blood pressure readings have not 
been predominantly 110 or more and his systolic blood 
pressure readings have all been below 200.

3.  Gastritis has manifested symptoms such as abdominal pain, 
daily vomiting, and diarrhea; it has not demonstrated small 
nodular lesions, severe symptoms, diarrhea alternating with 
constipation, or more or less constant abdominal distress.  

4.  Lumbosacral strain has manifested forward flexion limited 
to 85 degrees and a combined range of motion of 245 degrees; 
there are no periods of incapacitation requiring bed rest 
prescribed by a physician or neurological impairment of the 
lower extremities. 

CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
major affective disorder with intermittent explosive disorder 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2009).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.

3.  The criteria for a rating in excess of 10 percent for 
gastritis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Codes 7307, 7319.

4.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Major Affective Disorder

Service connection for a major affective disorder with 
intermittent explosive disorder was granted in a January 2004 
rating decision with an initial 50 percent evaluation 
assigned, effective July 14, 2003.  The current 50 percent 
evaluation was assigned under Diagnostic Code 9435, in 
accordance with the General Rating Formula for Mental 
Disorders.  See 38 C.F.R. § 4.130.  The Veteran maintains 
that the initial 50 percent rating should be increased as his 
disability is productive of severe symptomatology and renders 
him unemployable.  

Under the general rating formula, a 50 percent rating is 
warranted if a mental disorder is productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 70 percent evaluation is warranted if the Veteran exhibits: 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).

The Board finds that the evidence of record establishes a 
total rating is warranted for the Veteran's major affective 
disorder throughout the claims period.  The Veteran has 
consistently complained of serious symptoms including 
depression, impaired impulse control, explosive anger, and 
difficulty adapting to stressful circumstances throughout the 
claims period.  Treatment records from the Beckley VA Medical 
Center (VAMC) also show consistent complaints of sleep 
disturbance, lack of energy, and intense mood swings.  

With respect to the schedular criteria, the Veteran has not 
manifested symptoms such as gross impairment in thought 
processes, grossly inappropriate behavior, or disorientation 
to time and place.  However, a veteran is entitled to a 100 
percent rating if his service-connected mental disorder 
causes total occupational and social impairment, regardless 
of whether he has some, all, or none of the symptoms listed 
in the rating formula, and regardless of whether his symptoms 
are listed in the Rating Schedule.  See Mauerhan v. Principi, 
16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).  

With respect to employment, the Veteran has manifested total 
occupational impairment during the claims period.  While he 
and his wife opened a perfume shop in January 2005, VAMC 
mental health records establish that the Veteran had severe 
difficulties working due to his mood swings, intense anger, 
lack of motivation, and irritability.  In January 2005, the 
Veteran reported that the customers would irritate him and he 
sometimes wanted to choke them.  In September 2005, only nine 
months after opening the perfume store, the Veteran reported 
that the shop had closed after he had a fight with the 
lessor.  The Veteran was not employed following the closing 
of his shop, and the June 2007 VA examiner found that the 
Veteran had been unable to function in the self-employed 
business due to emotional symptomatology.  The June 2007 VA 
examiner also found that the Veteran's irritability and 
anxiousness would prohibit employment in many settings, and 
his excessive tiredness and grogginess from medication was an 
additional deterrent to employment.  

The Veteran also experienced total social impairment 
throughout the claims period.  The November 2003 VA examiner 
noted that the Veteran did not belong to any clubs or 
organizations, and rarely went to the church.  His 
relationship with his wife was often contentious, and he 
reported in April 2005 that she had decided to separate from 
him.  During a fight in July 2005, the Veteran physically 
assaulted his wife and choked her.  No serious injury was 
incurred and no charges were brought against the Veteran, but 
it is clear that the Veteran's explosive anger had a negative 
affect on his family relationships.  The Veteran and his wife 
eventually reconciled and upon VA examination in June 2007 
denied any significant marital problems, but the June 2007 VA 
examiner noted that the Veteran's wife took on more of a 
care-taker role due to the Veteran's low energy.  In 
addition, the June 2007 VA examiner found that the Veteran 
had no social interactions and few leisure pursuits outside 
the home.  

The Veteran's Global Assessment of Functioning (GAF) scores 
have also been indicative of serious psychiatric symptoms 
throughout the claims period.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) (adopted 
by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  

VAMC treatment records dated throughout the claims period 
have consistently shown GAF scores in the 40-45 range.  A 
score of 41-50 is assigned where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  The Veteran was 
assigned a GAF score of 52 upon VA examination in November 
2003, which is consistent with moderate symptoms, but the 
Board finds that the Veteran's quality and type of symptoms 
have most nearly approximated serious throughout the claims 
period.  
The record therefore establishes the presence of total 
occupational and social impairment throughout the claims 
period and a 100 percent evaluation is warranted for the 
Veteran's major affective disorder with intermittent 
explosive disorder.  


Hypertension

Service connection for hypertension was granted in a February 
1997 rating decision with an initial 10 percent evaluation 
assigned, effective October 5, 1996. 

The current 10 percent evaluation was assigned under 
Diagnostic Code 7101 pertaining to hypertensive vascular 
disease.  A 10 percent rating is applicable if diastolic 
pressure is predominantly 100 or more, systolic pressure is 
predominantly 160 or more, or there is a history of diastolic 
pressure of predominantly 100 or more and continuous 
medication is required for control blood pressure.  A 20 
percent is warranted if diastolic pressure is predominantly 
110 or more or systolic pressure is predominantly 200 or 
more.  38 C.F.R. § 4.104, Code 7101 (2009).  
Treatment records from the Beckley VAMC establish that the 
Veteran restarted medication to control his hypertension in 
May 2006, but the use of continuous medication is 
contemplated by the currently assigned 10 percent rating.  In 
addition, throughout the claims period, the Veteran's 
systolic pressure readings have all been well below 200.  His 
highest systolic reading was only 172 during the June 2007 VA 
examination.  Systolic blood pressure predominantly 160 or 
more is also contemplated by the current 10 percent rating. 

Similarly, the Veteran's highest diastolic pressure was also 
measured during the June 2007 VA examination at 106.  His 
other blood pressure ratings have also consistently 
demonstrated diastolic pressure below 110.  Therefore, the 
Board cannot conclude that the Veteran's diastolic blood 
pressure has been predominantly 110 or more throughout the 
claims period.  

As the Veteran's diastolic blood pressure has not been 
predominantly 110 or more, nor has his systolic blood 
pressure been predominantly 200 or more, the weight of the 
evidence is against a schedular rating in excess of 10 
percent for hypertension at any time during the claims 
period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Gastritis

Service connection for gastritis was granted in a February 
1997 rating decision with an initial 10 percent evaluation 
assigned, effective October 5, 1996, under Diagnostic Code 
7307 for gastritis.  Under this diagnostic code, a 10 percent 
evaluation is warranted for gastritis with small nodular 
lesions, and symptoms.  Gastritis with multiple small eroded 
or ulcerated areas and symptoms, is rated 30 percent 
disabling.  Gastritis with severe hemorrhages, or large 
ulcerated or eroded areas, is rated 60 percent disabling.  38 
C.F.R. § 4.114.

The evidence of record does not establish that the Veteran's 
gastritis most nearly approximates the criteria associated 
with an increased 30 percent rating.  There is no evidence 
that the Veteran has multiple small eroded or ulcerated 
areas, and an upper GI performed in August 2004 at the VAMC 
was normal.  The Veteran reported during his July 2004 VA 
examination that past upper GIs had been normal and that he 
did not take any medication to treat his condition.  He was 
subsequently prescribed Prilosec at the VAMC in August 2004, 
and reported at the June 2007 VA examination that it was very 
effective in treating his symptoms.  The June 2007 VA 
examiner found that there was no clinical evidence of 
gastritis, and the Veteran's symptoms, including abdominal 
cramping, diarrhea, and daily vomiting, are contemplated by 
the currently assigned 10 percent disability rating.  
Accordingly, an increased rating is not warranted under 
Diagnostic Code 7307.  

The Board has also considered whether an increased rating is 
warranted under Diagnostic Code 7319 for irritable colon 
syndrome.  The evidence does not establish that the Veteran 
has manifested severe symptoms, diarrhea and alternating 
constipation, or more or less constant abdominal distress.  
The Veteran's disability was characterized as improved at the 
June 2007 VA examination, and as noted above, he reported 
that medication was very effective in treating his symptoms.  
He denied any periods of incapacitation, and the June 2007 VA 
examiner found that the Veteran's disability had no effect on 
his activities of daily living.  An increased rating is 
therefore not warranted under Diagnostic Code 7319.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.






Lumbosacral Strain

Service connection for a lumbosacral strain with limitation 
of motion was granted in a February 1997 rating decision.  An 
initial 10 percent evaluation was assigned, effective October 
5, 1996.  

Under the current rating criteria, back disabilities are 
evaluated under the general rating formula for diseases and 
injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237-5242 (2009).  Intervertebral disc syndrome will be 
evaluated under the general formula for diseases and injuries 
of the spine or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The Veteran was 
diagnosed with degenerative disc disease following a February 
2004 X-ray, therefore, consideration of the diagnostic codes 
pertaining to intervertebral disc syndrome is appropriate.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  A 20 percent evaluation is warranted for 
incapacitating episodes having a total duration of two weeks 
but less than four weeks during the past twelve months.  A 40 
percent evaluation is assigned in cases of intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months.  A 60 percent evaluation 
contemplates incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.    

The evidence does not establish the presence of 
incapacitating episodes of lumbar back pain having a total 
duration of two weeks but less than four weeks during the 
past twelve months.  The Veteran reported having 
exacerbations of pain upon VA examination in February 2004, 
and stated during a September 2005 kinesio therapy 
consultation that some days his back pain was so bad he could 
not move.  However, the record contains no medical records 
showing prescribed bed rest and the Veteran has not alleged 
that he experiences incapacitating episodes requiring bed 
rest prescribed by a physician.  Therefore, an increased 
rating for degenerative disc disease under Diagnostic Code 
5243 for intervertebral disc syndrome is not appropriate.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees, but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.

With respect to limitation of motion, the Veteran's 
lumbosacral strain has not most nearly approximated the 
criteria associated with an increased disability rating.  His 
most severe limitation of flexion was demonstrated at the 
June 2007 VA examination when it measured to 85 degrees with 
consideration of pain and repetitive motion.  His most 
limited combined range of motion of the thoracolumbar spine 
was to 245 degrees at the February 2004 VA examination.  
Forward flexion limited to 85 degrees and a combined range of 
motion of 245 degrees are contemplated by a 10 percent rating 
and noncompensable rating, respectively, under Diagnostic 
Codes 5235-5243.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The 
United States Court of Appeals for Veterans Claims (Court) 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

With respect to the DeLuca factors, the Board has already 
considered the Veteran's reports of pain and reduced motion 
upon repetitive movement in finding that forward flexion was 
limited to 85 degrees.  The June 2007 VA examiner found that 
there was no additional limitation of motion following 
repetitive movement, and while the Veteran has complained of 
exacerbations of low back pain, the June 2007 VA examiner 
concluded that there was no clinical evidence of functional 
impairment associated with the Veteran's disability.  
Therefore, with consideration of all pertinent functional 
factors, the Veteran's impairment of the lumbar spine has 
most nearly approximated the criteria associated with the 
currently assigned 10 percent evaluation throughout the 
claims period.  

While separate ratings are possible for neurological 
impairment associated with spinal disabilities, the objective 
medical evidence does not establish the presence of a 
neurological deficit stemming from the Veteran's lumbosacral 
strain.  The Veteran complained of pain radiating into his 
right lower extremity upon VA physical examination in 
February 2004 and June 2007, but the June 2007 examination 
was devoid of any objective evidence of neurological 
impairment.  The February 2004 VA examiner did note the 
presence of reduced deep tendon reflexes bilaterally, but did 
not associate these findings with the Veteran's low back 
condition.  Straight leg raising was negative, and sensation 
was intact to the lower extremities.  X-rays in February 2004 
and July 2005 were also negative for evidence of nerve root 
involvement or impingement.  The Board finds the objective 
physical evidence is more probative than the Veteran's 
subjective complaints with respect to the presence of 
neurological impairment. 

An increased rating is therefore not warranted for the 
Veteran's lumbosacral strain at anytime during the claims 
period.  The Board has considered whether there is any other 
schedular basis for granting a higher rating, but has found 
none.  In addition, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this period because the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's hypertension and 
gastritis are manifested by symptoms such as elevated blood 
pressure, abdominal pain, and daily vomiting.  His low back 
disability manifests painful limited motion.  These symptoms 
are contemplated in the rating criteria.  The rating criteria 
are therefore adequate to evaluate the Veteran's disabilities 
and referral for consideration of extraschedular rating is 
not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a July 2004 
letter.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claims 
in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the June 2008 SSOC, more than two years after the Veteran was 
provided notice in accordance with Dingess.  Therefore, any 
timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in response to his claims.  
In the March 2010 appellate brief, the Veteran's 
representative contends that the June 2007 psychiatric VA 
examination is not appropriate as it was conducted without 
review of the claims folder.  The Board notes that the grant 
of a 100 percent evaluation for major affective disorder 
constitutes a complete grant of the benefits on appeal, and 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim")

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Major affective disorder with intermittent explosive disorder 
warrants a 100 percent rating throughout the claims period 
and the appeal is granted. 

Entitlement to a rating in excess of 10 percent for 
hypertension is denied. 

Entitlement to a rating in excess of 10 percent for gastritis 
is denied. 

Entitlement to a rating in excess of 10 percent for a 
lumbosacral strain is denied. 




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


